.   268



                 OFFICE OF THE      ATTORNEY     GENERAL OF       TEXAS

                                        AUSTIN
1   ~’




         Hnxxorrblr Tom A, Craven
         County Andltor
         Yebutaaa      County
         aao,~     Tsznr
         Darr Sir:,



                        Your lettsr ei
         the opinion      of t&la depa




                                                    ah of’floe   fa the

                                                uonl s &motnted      Civil

                                    uPi&xr     Courts in all
                                    c haPin& a populatlcn       of
                                    4 hundrad thoumnd       (106,000~
                                   aa ona hundred sad nlnoty
                                  000) inkabltanta    aaeordin~


                 an oftiosr    aaaed in See. 13, Ch. 1.61, of
                 tha hota ot the 2nd Called Srsslon          a? the
                 45th Lnglsleturr,     tier4    auch otiloar~a    fwlarp
                 la dctaralnod     la cc?aplisso*    71th tha lrwsa
                 whlah nxiated     on Au&at 26 1935, and ii
                 bsssd uron population,       aba i 1 owf!uta sad
                 fix tha salary     of n&oh of eucA ofliOeTc
Boaarable      Ton A. Craron          pa@   2



      la.tbo     rsxlmm    rnount nbloh oould have been
      paid eooh of auoh offlocra         under tba laws
       existing     on Au&uot 24, 1935, acoordlng to
       8he federal osnaua of 1940, and therseftsr
      ‘qooordlng to ah6 Lest pruaedlng fadoral          oeneua;
  .   providol that the oomalraiotie~a        oourt io a814
      oouatlrr      a~ lutEo?ized    to amend tha ~r464nt
      ordu      of raid  oourt fixIn& tbr msxhum       ml~ry
      oi uia offloors         for 6h4 tlrosl    e4r 19ibl from
      and aftor      the etfeotlre   date of 1his lot fosr
      th e    .M & qo lo r -14* t1 *0*1  r o a rlooording
                                                  ,         to
      lilw~&~             OOO)QS of 1940,         aad thanaftor
      aooordia       i&‘the    last    pteoedlng        iederal   amaw.*
               The oounty troraurer             18 rrp4oj.iioallya~
la Sootion 13, of Chqptor 465 of the Aote oi the 2nd Called
SwuioR of tho 44th I#gl8lat~O    (90~. 13# Art; 39l2a T.A.C.S.).
sbb:   40p0aat  b014 p cpid011 NO. o-3132 ~128 0th.r thiog~,
     :
            Tt10 oounty tr*eaur4r,       bulnq apeoIiloally
      named in Bootion 13, Artlola 39126, lupr8 , t&o
      moth& of ilxlms t&booouatr treaaurorla           eceapaa-
      #rtloa forarriy   prmerlkb       by AFtlo      394l,
      Revtied Civil Statutes,      1925, ha8 beea aup4~
      nodad by tha foregoing      protialoae   of thr VMloara*
      Salury Law 4a 6Esy apply t0 oountlrr          Of tmnty
      thourand ~20,OOOl    lahabltonta     or man..     .”

               I&i 7i9W    Of th0 iOS6gOiIlgl        StatUt68     gOU 820   r68p0Ot-
fully adtlaod that It la tho opFaian of thl8 dqmtmnt            that
the 0oua8y troasurur of YoLoaaaa ooufit ia laaluded aa cm
of tha Off ibeM to whoa the maxIa~# ?a x ary mantioOe6 In tsld
ltutllte  nua t   b o paid.   8tuted  another’ my the aalary b? the
county trsclsurer      ol’ JdoLeaaen oounty ahotid be ooapu86d en4
find    at tbo mazlmsi amount whloh oould have Men peld t&4
ootiaty 6ruasurer      u&let the laua exIstin& cm Au&sat 24, 1935,
looordlng    to the trderal oeaaua at 1910.
                                                      ‘Ioar* tory truly
                                                 &Tl’ORKXY
                                                         OZKERALQ ‘JXXA3